70424: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-16757: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70424


Short Caption:MORGAN (JOHN) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C302450Classification:Criminal Appeal - Fast Track - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:12/14/2017 at 10:30 AMOral Argument Location:Las Vegas


Submission Date:12/14/2017How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantJohn Demon MorganHoward Brooks
							(Clark County Public Defender)
						Sharon G Dickinson
							(Clark County Public Defender)
						Nadia Hojjat
							(Clark County Public Defender)
						


RespondentThe State of NevadaKrista D. Barrie
							(Clark County District Attorney)
						Elana L. Graham
							(Clark County District Attorney)
						Adam Paul Laxalt
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


05/19/2016Filing FeeAppeal Filing fee waived.  Criminal.


05/19/2016Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.)16-15832




05/25/2016TranscriptFiled Notice from Court Reporter. Renee Vincent stating that the requested transcripts were delivered.  Dates of transcripts: 12/26/14, 01/16/15, 02/06/15.16-16393




05/25/2016TranscriptFiled Notice from Court Reporter Cynthia Georgilas stating that the requested transcripts were delivered.  Dates of transcripts: 2/19/16.16-16519




05/26/2016TranscriptFiled Notice from Court Reporter Sara Richardson stating that the requested transcripts were delivered.  Dates of transcripts: 2/12/15, 4/16/15, 1/7/16, 1/21/16, and 2/18/16.16-16680




06/01/2016Notice/IncomingFiled Notice of Appearance (Sharron Dickinson as counsel for the Appellant).16-17044




06/24/2016TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: 12/01/14.16-19823




06/24/2016MotionFiled Court Reporter's Motion to Extend Time to File Transcript.16-19829




06/28/2016MotionFiled Motion for Extension Due to Missing Transcripts. (Fast Track Statement & Appendix.)16-20262




07/06/2016Order/ProceduralFiled Order Granting Motions. Court Reporter Certificate due: August 1, 2016. Fast Track Statement and Appendix due: September 12, 2016.16-20891




07/18/2016MotionFiled Appellant's Motion for Full Briefing.16-22190




07/27/2016TranscriptFiled Notice from Court Reporter. Norma Ramirez stating that the requested transcripts were delivered.  Dates of transcripts: 02/22/16, 02/23/16, 02/24/16, 04/04/16.16-23400




09/13/2016MotionFiled Appellant's Motion for Extension of Time and Renewed Motion for Full Briefing.16-28342




09/29/2016Order/ProceduralFiled Order Granting Motion.  We conclude that full briefing of this appeal is warranted.  Opening Brief due:  30 days.  fn1[We deny as moot appellant's motion for an extension of time to file the fast track statement.]16-30385




10/31/2016MotionFiled Appellant's Stipulation to Extend Time to File Opening Brief.16-33814




11/07/2016Order/ProceduralFiled Order Approving Stipulation. Opening Brief and Appendix due: December 1, 2016.16-34659




12/02/2016MotionFiled Appellant's Motion for Extension of Time To File Opening Brief Due to Missing Portions of Trial Transcripts.16-37305




12/14/2016Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  January 27, 2017.16-38770




01/27/2017MotionFiled Appellant's Motion for Ten Day Extension of Time to File Opening Brief.17-03152




02/06/2017Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  February 10, 2017.17-04216




02/06/2017MotionFiled Appellant's Motion for One Day Extension of Time (Opening Brief).17-04266




02/08/2017AppendixFiled Appendix to Opening Brief Vol I.17-04471




02/08/2017AppendixFiled Appendix to Opening Brief Vol II.17-04472




02/08/2017AppendixFiled Appendix to Opening Brief Vol III.17-04473




02/08/2017AppendixFiled Appendix to Opening Brief Vol IV.17-04474




02/09/2017MotionFiled Appellant's Motion to Transmit Documents.17-04716




03/08/2017Order/ProceduralFiled Order.  The clerk shall file the opening brief received on February 7, 2017.  Answering Brief due:  30 days.  Appellant has also filed a motion requesting this court to direct the district court clerk to transmit sealed original exhibits.  The motion is denied.17-07810




03/08/2017BriefFiled Opening Brief.17-07811




03/28/2017MotionFiled Appellant's Motion to Reconsider Order of 03-08-17 Alternatively, Motion to Keep Competency Documents Sealed.17-10258




04/07/2017BriefFiled Respondent's Answering Brief.17-11669




04/12/2017Order/ProceduralFiled Order.  The clerk of this court shall file Volume 5 of the appendix, received on April 3, 2017, under seal.17-12066




04/12/2017AppendixFiled Appendix to Opening Brief Volume 5 (SEALED). (FILED UNDER SEAL PER ORDER 4/12/17)


05/03/2017BriefFiled Appellant's Reply Brief.17-14810




05/03/2017Case Status UpdateBriefing Completed/To Screening.


10/02/2017Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.17-33308




10/25/2017Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Thursday, December 14, 2017, at 10:30 a.m. for 30 minutes in Las Vegas.17-36783




11/29/2017Notice/OutgoingIssued Oral Argument Reminder Notice.17-41058




12/06/2017Notice/IncomingFiled Notice of Appearance (Sharon Dickinson to argue on Behalf of the Appellant. Also, to add Nadia Hojjat as counsel for the Appellant).17-42016




12/14/2017Case Status UpdateOral argument held this day. Case submitted for decision.  Before the Southern Nevada Panel.  MD/MG/KP


05/03/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Douglas/Gibbons/Pickering. Author: Douglas, C.J. Majority: Douglas/Gibbons/Pickering. 134 Nev. Adv. Opn. No. 27. SNP17-MD/MG/KP18-16757




05/21/2018Post-Judgment PetitionFiled Appellant's Petition for Rehearing.18-19195




06/08/2018Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).18-21953




06/19/2018Post-Judgment PetitionFiled Appellant's Petition for En Banc Reconsideration.18-23390




07/26/2018Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  EN BANC.18-28627




08/20/2018RemittiturIssued Remittitur.18-32269




08/20/2018Case Status UpdateRemittitur Issued/Case Closed.


08/31/2018RemittiturFiled Remittitur. Received by District Court Clerk on August 24, 2018.18-32269





Combined Case View